Citation Nr: 0125029	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 22, 1998 
for a total disability evaluation due to the veteran's 
service-connected post traumatic stress disorder with 
schizoaffective disorder, psychosis, and generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's son, the appellant's daughter


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1950 to May 1953.

This appeal arises from a January 1999 rating decision of the 
New York, New York, Regional Office (RO) which expanded the 
classification of the service connected disability to include 
schizoaffective disorder, psychosis and generalized anxiety 
disorder and granted a total schedular evaluation effective 
from June 22, 1998.  In the rating action, it was noted as 
follows:  "He [The veteran] was diagnosed with schizo-
affective, psychosis and generalized anxiety disorder and the 
doctor comments that the latter three are a consequence of 
his PTSD."  The veteran appealed the effective date of this 
award.

A hearing before the Board of Veterans' Appeals (Board) was 
held in August 2001.  This hearing was conducted at the RO by 
the undersigned who will make the final determination in this 
case.  See 38 U.S.C.A. § 7102(a) (West 1991 and Supp. 2001).


REMAND

The confusing nature of the procedural aspects of this case 
warrants discussion.  

1.  November 1993:  The veteran filed a claim for service 
connection for schizophrenia and what he described as brain 
washing guarding prisoners of war while in the military.  He 
noted the date of onset of his condition to be in the 
military in 1952.

2.  May 1994:  A VA psychiatric examination was conducted.  
The diagnoses were post-traumatic stress disorder and 
schizophrenia.  The examiner indicated that the veteran had 
both disabilities.  However, he noted that it was possible 
that his paranoid outlook reflected his PTSD rather than his 
schizophrenia.  It was concluded that he was unemployable.

3.  June 1994:  A rating action listed the issues as 
entitlement to service connection for PTSD and entitlement to 
pension.  There was no mention of service connection for 
schizophrenia being an issue at that time.  Service 
connection for PTSD was granted, and a 30 percent rating was 
assigned from November 1993.  Entitlement to pension benefits 
was also granted "based on the severity of veteran's 
schizophrenia."  Schizophrenia was listed on the rating 
action as being a non-service connected disability.  By 
letter dated in June 1994, the veteran was informed that 
service connection was being granted for PTSD, and that he 
was held eligible for pension.  Pension was awarded as the 
higher benefit.  There was no mention in this letter of the 
pending issue of service connection for schizophrenia.

4.  March 1995:  Letter dated by the veteran and not date 
stamped was received.  The veteran reported that he could not 
work and was unemployable.  

5.  June 1995:  Letter dated by the veteran and not date 
stamped was received. In the letter, the veteran filed a 
claim for an increased rating for PTSD.  Therein, he included 
a letter from a VA physician to the effect that the veteran 
was "completely unable to work with other people because of 
perceptions regarding racism and a sense of persecution."  
The mental disability causing these symptoms was not listed.

6.  June 1995:  A VA psychiatric examination was conducted.  
The diagnosis was psychosis and possible PTSD.  Considered by 
the examiner at that time were VA outpatient treatment 
records from the Bronx VAMC.  

7.  August 1995:  Rating action in which the 30 percent 
rating for PTSD was confirmed and continued.  Notification of 
this decision was sent to the veteran by letter dated the 
following month.

8.  October 1995:  The veteran requested a hearing for an 
increase in benefits.  A hearing officer in March 1996 denied 
the veteran's claim, and the veteran was notified of this 
action and of his appellate rights that same month.

9.  June 1998:  The veteran filed a claim for an increased 
rating for PTSD.  

10.  January 1999:  Rating action in which the RO determined 
that as the veteran was diagnosed with schizo-affective 
psychosis and generalized anxiety disorder felt to be a 
consequence of PTSD, the service connected PTSD should be 
expanded to include these disabilities.  The rating was 
increased to 100 percent from June 1998.  By letter dated in 
February 1999, the veteran was notified of this action.  The 
following month, the veteran filed a notice of disagreement 
to the effective date.  

11.  January 2000.  In a substantive appeal, the veteran 
enclosed a copy of a rating decision of June 1994, wherein 
the following text of the rating action was highlighted.  "It 
was the examiner's opinion that veteran suffers from both a 
chronic schizophrenia and post-traumatic stress disorder.  
Although it is possible that his paranoid [sic] reflects his 
post-traumatic stress disorder rather than his 
schizophrenia."

Based on the above evidence and the arguments raised by the 
veteran and his representative, the undersigned finds that 
there are pending issues intertwined with the issues before 
the Board which must be addressed in connection with this 
claim as follows:

1.  Is there a pending claim for service 
connection for schizophrenia for the 
period prior to June 22, 1998 based on a 
claim filed in November 1993?  If so, the 
RO should adjudicate the claim and 
consider the rating to be assigned if 
service connection is granted.

2.  Is there a pending claim for a total 
disability rating based on individual 
unemployability based on the veteran's 
claim filed in November 1993 wherein he 
filled out the items required under the 
section entitled, "IF YOU CLAIM TO BE 
TOTALLY DISABLED" and/or based on the 
report of the VA physician in May 1994 
that the veteran was unemployable; that 
is, does the statement from the physician 
represent an inferred claim?

3.  Was there clear and unmistakable 
error in rating action of June 1994 by 
failing to assign a 100 percent rating 
for the veteran's psychiatric disability 
under the rating criteria then in effect?

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Hoyer v. Derwinski, 1 Vet. App. 
208 (1991), when a subsequently raised claim is of such 
significance to a claim pending on appeal that it must be 
resolved prior to entry of a final determination in the 
appealed issue, the issues are inextricably intertwined.  
That is, issues are inextricably intertwined when there is a 
very real potential that a subsequently raised issue would 
have a meaningful impact upon the outcome of an appealed 
issue.  Therefore, the additional issues must be adjudicated 
by the RO prior to a final decision by the Board on the issue 
of an earlier effective date.  

Therefore, in order to ensure compliance with the veteran's 
due process rights, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
additional issues set forth above.  The 
veteran and his representative should be 
notified of any decision and given the 
opportunity to respond.

2.  Thereafter, if appropriate, the 
veteran's claim for entitlement to an 
effective date earlier than June 22, 1998 
for a total disability evaluation due to 
the veteran's service-connected 
psychiatric disability should be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's 

certified claim or any additional issued 
raised by the Board remains denied, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC), which includes any additional 
pertinent law and regulations.  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5103, 5103A.  The 
applicable response time should be 
allowed.  This case should then be 
returned to the Board, if in order, after 
compliance with the customary appellate 
procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



